Webb County Appraisal
                                                                   District and United
                                                                  Independent School s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 17, 2015

                                   No. 04-14-00343-CV

                      EXLP LEASING LLC and EES Leasing LLC,
                                   Appellants

                                            v.

     WEBB COUNTY APPRAISAL DISTRICT and United Independent School District,
                              Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2013-CV-8000073-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court